DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/889,308, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/889,308 fails to disclose the combination of a GCRA peptide with methylnaltrexone. As a result, the earliest effective filing date of claims 1-11 is October 10, 2014.
Response to Arguments
In the response filed July 29, 2021, Applicant argues that the ‘308 application states on p. 4, lines 8-9 that “the formulations provided herein are administered to subjects that have been selected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shailubhai et al. (US 7,879,802) in view of Thomas et al. (“Methylnaltrexone for Opioid-Induced Constipation in Advanced Illness,” N Engl J Med 2008; 358:2332-2343).

Shailubhai et al. do not teach a method of treating opioid-induced constipation with a combination of a guanylate cyclase C receptor agonist and methylnaltrexone.
Thomas et al. teach that methylnaltrexone can be used to treat opioid-induced constipation (abstract, conclusion).
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In the instant case, it would have been obvious to combine the GC-C agonist SEQ ID NO: 9 taught by Shailubhai et al. with the methylnaltrexone taught by Thomas et al. to treat opiate-associated constipation given that SEQ ID NO: 9 and methylnaltrexone are individually taught in the prior art to be useful for treating this condition. One of ordinary skill in the art would have been motivated to treat opioid induced constipation given that Thomas et al. teach that this condition may limit opioid therapy, worsening analgesia, and thereby substantially compromise the quality of life, especially in patients with advanced illness (p. 2333, col 1). There would have been a reasonable expectation of success given that Shailubhai et al. distinguish SEQ ID NO: 9 as the only claimed compound (claims 1-6). In addition, Thomas et al. teach that methylnaltrexone belongs to a new class of drugs with selective antagonism of peripheral μ-opioid receptors. This property enables methylnaltrexone to relieve opioid-induced constipation but maintain analgesia (p. 2341, col 1). Thomas et al. report that patients experienced a 
Therefore, all limitations of amended claims 2 and 4 are satisfied.
With respect to claims 5-8, 10 and 11, Thomas et al. teach that the methylnaltrexone is combined with an opioid such as morphine (p. 2333, col 1). It would have been obvious to administer the GCRA peptide according to Shailbuhai et al. and the methylnaltrexone taught by Thomas et al. in combination with the opioid such as morphine taught by Thomas et al. in order to treat the opioid-induced constipation and along with the condition being treated by the opioid.

Claims 2, 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Currie et al. (US 8,101,579) in view of Thomas et al. (“Methylnaltrexone for Opioid-Induced Constipation in Advanced Illness,” N Engl J Med 2008; 358:2332-2343).
Currie et al. teach a method for treating a patient suffering from constipation due to the use of opiate pain killers comprising orally administering to the patient a composition comprising a polypeptide consisting of the amino acid sequence Asn Asp Glu Cys Glu Leu Cys Val Asn Val Ala Cys Thr Gly Cys Leu (SEQ ID NO: 73), wherein the polypeptide activates the guanylate cyclase C receptor, thereby treating the disorder (claim 2). SEQ ID NO: 73 taught by Currie et al. is identical to instant claim 1.
Currie  et al. do not teach a method of treating opioid-induced constipation with a combination of a guanylate cyclase C receptor agonist and methylnaltrexone.
Thomas et al. teach that methylnaltrexone can be used to treat opioid-induced constipation (abstract, conclusion).
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In the instant case, it would have been obvious to combine the GC-C agonist SEQ ID NO: 1 taught by Currie et al. with the methylnaltrexone taught by Thomas et al. to treat opiate-associated constipation given that SEQ ID NO: 1 and methylnaltrexone are individually taught in the prior art to be useful for treating this condition. One of ordinary skill in the art would have been motivated to treat opioid induced constipation given that Thomas et al. teach that this condition may limit opioid therapy, worsening analgesia, and thereby substantially compromise the quality of life, especially in patients with advanced illness (p. 2333, col 1). There would have been a reasonable expectation of success given that Shailubhai et al. distinguish SEQ ID NO: 1 as the only claimed compound (claims 1-2). In addition, Thomas et al. teach that methylnaltrexone belongs to a new class of drugs with selective antagonism of peripheral μ-opioid receptors. This property enables methylnaltrexone to relieve opioid-induced constipation but maintain analgesia (p. 2341, col 1). Thomas et al. report that patients experienced a rapid onset of action from methylnaltrexone, a feature that is superior to laxatives with long and unpredictable onset of action (p. 2341, col 2).
Therefore, all limitations of amended claims 2 and 3 are satisfied.
With respect to claims 5-9 and 11, Thomas et al. teach that the methylnaltrexone is combined with an opioid such as morphine (p. 2333, col 1). It would have been obvious to administer the GCRA peptide according to Currie et al. and the methylnaltrexone taught by Thomas et al. in combination with the opioid such as morphine taught by Thomas et al. in order to treat the opioid-induced constipation and along with the condition being treated by the opioid.
Response to Arguments
In the response filed July 29, 2021, Applicant traverses the rejection on the grounds that there is no rationale for a skilled artisan to combine two independently effective treatments and cites Kinetic Concepts, Inc. v Smith and Nephew Inc. 688 F .3d 1342, 1369 (Fed. Cir. 2012). This argument is not persuasive in view of MPEP § 2144.06 which states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
For this reason, the rejections are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654